 

Exhibit 10.11

CONFIDENTIAL TREATMENT

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934. Such Portions
are marked “[*]” in this document; they have been filed separately with the
Commission.

CHIQUITA BRANDS INTERNATIONAL, INC.

STOCK AND INCENTIVE PLAN

RESTRICTED STOCK AWARD AND AGREEMENT

Congratulations! You have been awarded a restricted stock award under the
Chiquita Stock and Incentive Plan (the “Plan”).

GRANT: Chiquita Brands International, Inc., a New Jersey corporation (the
“Company”), hereby awards to you (the “Grantee” named below) restricted shares
of the Company’s Common Stock (“Shares”), subject to the forfeiture provisions
and other terms of this Agreement. The Shares will be issued at no cost to you
on the date[s] set forth below, provided that you have a vested right to such
Shares as described below. Please read this Agreement carefully and return an
executed copy as requested below. Unless otherwise defined in this Agreement,
capitalized terms have the meanings specified in the Plan.

 

Grantee:

  

No. of Shares:

  

Grant Date:

  

Vesting Date[s]:

                 

VESTING AND DELIVERY OF SHARES: [All of the Shares will vest on [date]] or [The
Shares will vest between the Grant Date and [last vesting date] with [% or
number of shares] vesting on [dates]] or, if earlier, upon a Separation from
Service as described in Section 5.02 of the Plan within one year after a Change
in Control of the Company (the “Vesting Date”); subject, however, to the
forfeiture provisions set forth below. If you Separate from Service because of
your death or Disability, all the Shares subject to this award will vest on the
date of your Separation from Service. On [the][each] Designated Payment Date or
as soon as reasonably practicable thereafter, the Company will deliver to you a
certificate representing the Shares which vested on such date. A “Separation
from Service” generally means your termination of employment with the Company
and all of its Subsidiaries. [The] [A] “Designated Payment Date” is generally
defined in the Plan as [the][each] Vesting Date or, if earlier, the date you
Separate from Service because of your death or Disability.

NO RIGHTS AS SHAREHOLDER PRIOR TO VESTING: Prior to the date Shares are issued
to you, you will have no rights as a shareholder of the Company with respect to
the Shares subject to this award.

FORFEITURE OF SHARES: In the event you Separate from Service for any reason
(other than as a result of your death, Disability or a Separation from Service
as described in Section 5.02 of the Plan within one year after a Change in
Control of the Company ) prior to [the] [any] Vesting Date, then all unvested
Shares subject to this award will be forfeited as of the date of your Separation
from Service and any rights with respect to such forfeited Shares will
immediately cease.

CONFIDENTIALITY, NON-COMPETITION AND NON-SOLICITATION: In consideration of your
receipt of this award, you agree as follows:

(a) During your employment with the Company or by any of its Subsidiaries, and
after the termination of your employment for any reason, voluntary or
involuntary, you will hold in a fiduciary capacity for the sole benefit of the
Company all information, knowledge or data relating to the Company or any of its
Subsidiaries and their respective businesses and investments, including
investments in joint ventures, which information, knowledge or data the Company
or any of its Subsidiaries consider to be proprietary, confidential, or not
public knowledge (including but not limited to trade secrets) that you obtain or
have previously obtained during your employment by the Company or any of its
Subsidiaries (“Proprietary, Confidential or Non-Public Information”). During
your employment with the Company or by any of its Subsidiaries, and after the
termination of your employment for any reason, voluntary or involuntary, you
will not directly or indirectly use, communicate, divulge or disseminate any
Proprietary, Confidential or Non-Public Information for any purpose not
authorized by the Company or any of its Subsidiaries, or for any purpose not
related to the performance of your work for the Company or any of its
Subsidiaries. At any time requested by the Company or any of its Subsidiaries,
and in any event immediately upon the



--------------------------------------------------------------------------------

 

termination of your employment for any reason, voluntary or involuntary, you
shall return all copies of all documents, materials or information in any form,
written or electronic or otherwise, that constitute, contain, refer or relate to
any Proprietary, Confidential or Non-Public Information.

(b) During your employment with the Company or any of its Subsidiaries and for a
period of two years after the termination of your employment with the Company or
any of its Subsidiaries for any reason, voluntary or involuntary, you will not,
without the written consent of the Company, directly or indirectly, engage in,
invest in or participate in any business or activity conducted by any company
listed or described in Exhibit A, attached hereto (the “Competing Business”),
whether as an employee, officer, director, partner, joint venturer, consultant,
independent contractor, agent, representative, shareholder (other than as a
holder of less than five percent (5%) of any class of publicly traded securities
of any such Competing Business) or in any other capacity.

(c) During your employment with the Company or any of its Subsidiaries and for a
period of one year after the termination of your employment with the Company or
any of its Subsidiaries for any reason, voluntary or involuntary, you will not,
without the written consent of the Company, directly or indirectly, solicit,
entice, persuade or induce, or attempt to solicit, entice, persuade or induce
(i) any customer, supplier, distributor or other person or entity that has a
business relationship, contractual or otherwise, with the Company or any of its
Subsidiaries (or any of their respective joint ventures) to direct or transfer
away from the Company or any of its Subsidiaries (or such joint ventures) or
eliminate, interfere with, disrupt, reduce or modify to the detriment of the
Company or any of its Subsidiaries (or such joint ventures) any business,
patronage or source of supply, or (ii) any person to leave the employment of the
Company or any of its Subsidiaries (or any such joint ventures) (other than
persons employed in a clerical, non-professional or non-managerial position).

(d) You understand and agree that the restrictions set forth above, including,
without limitation, the duration and scope of such restrictions, are reasonable
and necessary to protect the legitimate business interests of the Company and
its Subsidiaries. You further agree that the Company will be entitled to seek
and obtain injunctive relief against you in the event of any actual or
threatened breach of such restrictions, and you hereby consent to the exercise
of personal jurisdiction and venue in a federal or state court of competent
jurisdiction located in Hamilton County, Ohio, and you agree not to initiate any
legal action relating to the subject matter hereof in any other forum. You
understand and agree that this Agreement shall be construed and enforced in
accordance with the laws of the State of Ohio applicable to contracts executed
in and to be performed in that State. If any provision of this Agreement is
determined to be unenforceable or unreasonable by any Court, then such provision
will be modified or omitted only to the extent necessary to make such provision
and the remaining provisions of this Agreement enforceable.

TAXES: You must pay all applicable U.S. federal, state, local and foreign taxes
resulting from the grant of this award and the issuance of the Shares. The
Company has the right to withhold, and the Company will withhold at your
request, all applicable taxes due by reducing the number of Shares otherwise
deliverable under this award or withholding from future earnings (including
salary, bonus or any other payments.) In advance of [the][each] date on which
the Shares become issuable, you may elect to pay the withholding amounts due by
delivering to the Company a number of the Shares that you own that have a fair
market value on that date equal to the amount of the payroll withholding taxes
due.

CONDITIONS: This award is intended to be exempt from Section 409A of the
Internal Revenue Code. It is to be governed by and subject to the terms and
conditions of the Plan, as amended from time to time, which contains important
provisions of this award and forms a part of this Agreement. A copy of the Plan
is being provided to you, along with a summary of the Plan. If there is any
conflict between any provision of this Agreement and the Plan, this Agreement
will control, unless the provision is not permitted by the Plan, in which case
the provision of the Plan will apply. Your rights and obligations under this
Agreement are also governed by and are subject to applicable U.S. laws and
foreign laws.

AGREEMENT: To acknowledge your agreement to the terms and conditions of this
award, please sign and return one copy of this Agreement to the Law Department,
Attention: Terri Suter.



--------------------------------------------------------------------------------

 

CHIQUITA BRANDS INTERNATIONAL, INC.     Complete Grantee Information below:

 

    Kevin R. Holland, Senior Vice President and Chief People Officer    

 

    Home Address (including country)

By:

 

 

   

 

     

 

Date Agreed To:                    

   

 

      U.S. Social Security Number (if applicable)



--------------------------------------------------------------------------------

 

EXHIBIT A

The Competing Businesses consist of:

(A) the following companies and their subsidiaries and affiliates, as well as
any company which acquires all or substantially all of the banana, fresh fruit,
or fresh cut business, as the case may be, of any of the following companies:

[*]

(B) any company that was, at the time of your termination of employment with the
Company or any of its Subsidiaries, in direct competition with the Company or
any of its Subsidiaries or their respective joint ventures in the fresh cut
business in the United States, the produce business in the Far East, or the
processed fruit ingredients business in the United States or Europe, provided
that you were employed in or provided substantial services to such fresh cut,
Far East or processed fruit ingredient business conducted by the Company or any
of its Subsidiaries or such joint ventures within two years prior to the date of
your termination of employment.